       Case 1:07-cr-00208-MWB Document 246 Filed 04/16/21 Page 1 of 1




              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA,                        No. 1:07-CR-00208-01

       v.                                        (Judge Brann)

CHESNEY JONES,

             Defendant.

                                    ORDER

                                APRIL 16, 2021

      In accordance with the accompanying Memorandum Opinion of this same

date, IT IS HEREBY ORDERED that Chesney Jones’ request for a sentence

reduction pursuant to the First Step Act (Doc. 212) is DENIED.



                                           BY THE COURT:


                                           s/ Matthew W. Brann
                                           Matthew W. Brann
                                           United States District Judge
